--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Employment Agreement
 
Party A: Harbin Yifeng Eco-Environment Co., Ltd.  Tel: 53948666
Party B: Feng Yan
Gender: female   Degree: bachelor
 
Professional Title: senior engineer
 
ID: 230107611228122   Tel: 53956666
 
Address:Team 2 Committee 34, Dianta Toudao Street, Dongli District, Harbin,
China

Party A assigns Part B Feng Yan   to work as President according to the
requirements of business management and operation. Upon consultation on the
basis of equality and free will, Party A and Party B hereby enter into this
contract and establish the labor relationship.
 
Ⅰ Term
 
The term of this Contract shall commence on 11th Sep. 2009  and ending on 10th
Sep. 2011   . Upon the expiration of the contract, sign the new contract through
mutual consultation.
 
Ⅱ Labour Remuneration
 
Wages shall be paid monthly to Party B on 10th every month, not less than RMB 
3800   .
 
Ⅲ Labour Protection and Working Conditions
 
3.1 Party A must establish and perfect the system for occupational safety and
health, strictly implement the rules and standards of the State on occupational
safety and health, educate Party B on occupational safety and health, provide
Party B with occupational safety and health conditions conforming to the
provisions of the State and necessary articles of labour protection.
3.2 Party A shall establish a system for vocational training, provide Party B
with vocational training in a planned way and in the light of the actual
situation of the unit. Party B shall accept morality education and labor skill
training.
 
Ⅳ Obey Rules and Regulations
 
4.1 Party B shall respect the rules and regulations of Party A in accordance
with the law; respect occupational safety health, process technique, operation
rules and work specifications;
4.2 Party B shall cherish the property of Party A; respect occupational ethics
and discipline.
4.3 Party B shall strictly obey working arrangement from leader and try to
assist each department' work.
4.4 Party B shall observe discipline and obey the law, and keep the secrets of
the company.
 
Ⅴ Renewal, Revision, Cancellation and Termination of the Contract
5.1 Both of the parties shall revise the contract with mutual consultation under
one of the following conditions:


 
 

--------------------------------------------------------------------------------

 


1 Both of the parties reach a mutual agreement;
2 A significant change in the objective circumstances relied upon at the time of
the conclusion of the employment contract renders the employment contract unable
to be performed
3 changes in law, regulation and rules relied upon at the time of the conclusion
of the employment contract
5.2 In any one of the following conditions, Party A shall give Party B 30 day’s
prior written notice;
1 After expiration of the medical treatment period, Party B, as a result of
illness or a non-work-related injury, is unable to perform the duties of his/her
original job or the new job arranged by Party A;
2 Party B is incompetent and remains incompetent after training or adjustment of
his/her position;
3 A significant change in the objective circumstances relied upon at the time of
the conclusion of the employment contract renders the employment contract unable
to be performed and, after consultation, Party A and Party B fail to reach
agreement on amending the employment contract;
5.3 Party A shall cancel the contract for any one of the following reasons:
1 Party B is proved not to satisfy the conditions for Party A during the
probationary period;
2 Party A seriously violates the discipline, rules and regulations
3 Party B commits a serious dereliction of duty or engages in jobbery, causing
substantial damage to Party A
4 Party B is subject to criminal liability in accordance with the law
5.4 Party B, when planning to cancel labor contract, shall give Party A 30 day’s
prior written notice. Party B can, at any time, notify Party A of his/her
decision to cancel labor contract in any one of the following conditions,
1 During his/her probationary period
2 Party A fails to pay Party B the labor compensation or provide work conditions
in accordance with the contract
3 Party A forces Party B to work by using violence, threats or illegally
restraining Party B’s personal freedom
5.5 Party A shall not cancel the contract, in any one of the following
conditions:
1 Party B is receiving treatment for his/her diseases or injuries during the
prescribed period of time;
2 Party B is confirmed to have totally or partially lost his/her labor ability
due to occupational diseases or work-related injuries;
3 Party B is a female employee during her pregnancy, puerperal, or nursing
periods;
4 Other cases stipulated by laws and administrative decrees.
5.6 Party A shall cancel the contract in cases that he is experiencing serious
difficulties or at the edge of bankruptcy in its production and operation, after
the performance of legal proceedings, needs to reduce its workforce.
5.7 The contract shall terminate upon the expiration of the contract or when the
conditions for terminations agreed upon by both parties arise.


 
 

--------------------------------------------------------------------------------

 


Ⅵ Where a labour dispute takes place, the parties involved may apply to the
labour dispute mediation committee of their unit for mediation; if the mediation
fails and one of the parties requests for arbitration, that party may apply to
the labour dispute arbitration committee for arbitration. Either party may also
directly apply to the labour dispute arbitration committee for arbitration. If
one of the parties is not satisfied with the adjudication of arbitration, the
party may bring the case to a people's court.
 
Ⅶ This contract has effect from the date of signing by authorized representative
of both parties.
 
Ⅷ Other affairs not included hereof shall be settled through friendly
consultation, or performed in accordance with relevant regulations.
 
Ⅸ This contract is signed in two originals, each party holding one.






Party A: Harbin Yifeng Eco-Environment Co., Ltd
By: /s/


Party B: Feng Yan
By: /s/


Date: 11th Sep. 2009
 
 

--------------------------------------------------------------------------------